Case 1:03-md-01570-GBD-SN Document 5709 Filed 01/21/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD)\(SN)
ECF Case

 

 

This document relates to:
Marinella Hemenway et al. v. Islamic Republic of Iran, No. 1:18-cv-12277 (GBD) (SN)

[PROPOSED] ORDER OF PARTIAL FINAL JUDGMENTS
ON BEHALF OF HEMENWAY PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B ITT

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Hemenway II, who are each a spouse, parent, child,
or sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on September 3, 2019 (ECF No. 5054), together with the entire record in
this case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608 (a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Hemenway ITT, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

is

docs-100229573.1

 

 

 
Case 1:03-md-01570-GBD-SN Document 5709 Filed 01/21/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Hemenway IT, as identified in the attached Exhibit B, who are each the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-4
to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration’) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1] to B-4 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229573.1

 
Case 1:03-md-01570-GBD-SN Document 5709 Filed 01/21/20 Page 3 of 3

ORDERED that the remaining Hemenway Plaintiffs not appearing on Exhibits A or B,
may submit in later stages applications for damages awards, and to the extent they are for
solatium or by estates for compensatory damages or for decedents’ pain and suffering from the

1" attacks, they will be approved consistent with those approved herein for the

September 1
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

Cup B Dow

 

GEORGE nyt B/DANIELS
d States District Judge
Dated: New York, New York

B 0 402029

docs-100229573.1

 

 

 
Case 1:03-md-01570-GBD-SN Document 5709-1 Filed 01/21/20 Page 1 of 2

 

EXHIBIT A

 

 
000‘0SZ‘9v$

 

 

 

 

 

 

 

 

 

 

 

WLOL

000‘00S‘8$ juaied yinos eyjesy Ale sjejeqey joe

000‘0SZ‘r$ BUlIgIS yo141ed ydasor UMPUS ya1yed Mayen sowef

000‘0S2‘PS Bugis uap|oy uuy e1uyed uai3Q T ydasor

o00‘ose'rs BUIIqIS ualsQ sowef 149 uad3sQ T ydasor

000‘0S2‘v$ BUlGIS zy ee 2 Aouen
(paseazap}

‘ é A
000‘00S‘8$ juaieg Zz] euaiq ZI] 2UueN

(paseacaq)

é e . A
000‘00S‘8$ juaieg 4S Zz] asof 2 2UeN
000'0S2'7S BUGIS zy asof zy AaueN

WEN SWEN
AINNOWV quapeseq T1/6 XUINS SWeN ISE] SIPPIIAL WEN 35414 aueN aiPPIW SWEN 3SUl4
INVC IN oO} diysuonejey | 4 : SSILN ye] NAG ‘ LN
SIJOVINVG INNILV10$ y 1 SLINIVId SSILNIVId JaENIWId IV1d 3930 inaqadaa 303930

 

 

 

 

 

 

 

 

 

(JUapaeg | 1/6 Jo aweN Jse7 Aq Ayjesnaqeydy)

Aemuawapy 0} y "xq [pe}9e1109]

740 z abe OZ/TZ/TO Palld T-6025 }UaWND0q NS-dd9-0ZSTO-Pw-E0-T ese

 

 
Case 1:03-md-01570-GBD-SN Document 5709-2 Filed 01/21/20 Page 1 of 2

 

Exhibit B

 

 

 
 

op on ou F wn PR

11.

Case 1:03-md-01570-GBD-SN Document 5709-2 Filed 01/21/20 Page 2 of 2

EX. B to Henenway
(Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DECEDENT DECEDENT DECEDENT Economic Non-Economic TOTAL Damage
FirstName Middle Last Name Suleix Damage Damage Amount
Name Name Amount Amount

Ronald Hemenway $2,000,000 $2,000,000
Lucille T. King $1,019,801 $2,000,000 $3,019,801
Nancy Liz $2,000,000 $2,000,000
Francisco M. Mancini $6,251,514 $2,000,000 $8,251,514
Joseph Ogren $2,000,000 $2,000,000
Samuel Oitice $2,000,000 $2,000,000
James Patrick $5,661,480 $2,000,000 $7,661,480
Carol Rabalais $1,509,626 $2,000,000 $3,509,626
Laura Regonese: $2,000,000 $2,000,000
Vernon A. Richard $2,000,000 $2,000,000
Marsha A. Rodriguez $2,000,000 $2,000,000
TOTALS $14,442,421 $22,000,000 $36,442,421

 

 

 
